891 F.2d 293
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Edward Sylvester GRAY, Defendant-Appellant.
No. 89-3956.
United States Court of Appeals, Sixth Circuit.
Dec. 14, 1989.

Before NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The defendant appeals a jury verdict reached on September 28, 1989.   On October 26, 1989, this Court entered an order to show cause why this appeal should not be dismissed as premature since the defendant had not yet been sentenced and a motion for new trial and judgment of aquittal was pending.   The defendant has not responded.   His trial attorney has filed a motion to substitute counsel.


2
In a criminal case, the final judgment for purposes of appeal is the imposition of sentence.   Flanagan v. United States, 465 U.S. 259, 263 (1984);   Berman v. United States, 302 U.S. 211, 212 (1937).   In this case the defendant filed his notice of appeal prematurely.   The district court has not yet imposed sentence.   Accordingly, we are without jurisdiction in this appeal.


3
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction.   Since jurisdiction in this matter has not vested in this Court, we do not address the motion to substitute counsel.   Rule 9(b)(1), Local Rules of the Sixth Circuit.